Citation Nr: 0729688	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  95-09 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to a rating higher than 40 percent for 
intervertebral disc syndrome (IVDS) from February 12, 1992 to 
April 17, 2002.

2.	Entitlement to an effective date earlier than April 17, 
2002 for the grant of a total disability rating based on 
individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1976 to 
April 1980.

This appeal to the Board of Veterans' Appeals (Board) 
originally arose from         an October 1992 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, which denied the 
veteran's claim for a rating higher than 10 percent for IVDS.  

Following a somewhat complex procedural history, essentially, 
in an August 2004 decision, the Board confirmed a 40 percent 
rating for IVDS for the time period from  February 12, 1992 
to April 17, 2002; and granted a higher 60 percent rating       
from April 17, 2002 to September 23, 2002, and a 70 percent 
rating thereafter    (this based upon the combined evaluation 
of both orthopedic and neurologic impairment due to IVDS).  
The Board also denied an effective date earlier than April 
17, 2002, for the grant of a TDIU.  

The veteran appealed to the U. S. Court of Appeals for 
Veterans Claims (Court).   In December 2005, the veteran's 
attorney and VA's Office of General Counsel filed a joint 
motion requesting that the Court vacate a portion of the 
Board's decision and remand the issues for further 
development and readjudication.  The Court granted the joint 
motion for partial remand in a December 2005 order and 
returned the case to the Board for compliance with the 
directives specified.  The portion of the Board's August 2004 
decision remaining at issue was the denial of an evaluation 
higher than 40 percent for IVDS from February 12, 1992 to 
April 17, 2002, and the denial of an effective date earlier 
than April 17, 2002, for the grant of a TDIU.  

Then in February 2006, the Board remanded this case to the RO 
(via the Appeals Management Center (AMC), in Washington, 
D.C.) for additional development consistent with the December 
2005 joint motion.  On completing the requested actions, the 
AMC continued the denial of the veteran's claims, and 
returned the  case to the Board for further review.


During the pendency of this appeal, in March 2003, the Board 
has granted               the veteran's motion to advance his 
case on the docket.  38 U.S.C.A. § 7107(a) (West 2002); 38 
C.F.R. § 20.900(c) (2006).

As one further preliminary consideration, as of the February 
2006 Board remand  the veteran's designated representative of 
record was a private attorney, who had also represented him 
previously before the Court.  However, later that month,       
the veteran submitted a VA Form 21-22 (signed February 17, 
2006) appointing as his new representative The American 
Legion -- by regulation, this designation effectively revoked 
the earlier provision for representation by the private 
attorney (see 38 C.F.R. § 20.607).  The newly appointed 
representative then deferred rendering comment on the case, 
and declined representation at that time, to ensure the 
avoidance of any situation whereby there still might exist 
dual representation (i.e., between that organization, and the 
private attorney).  In August 2007,           the Board 
contacted the veteran and informed him of the opportunity to 
select another representative (upon an enclosed VAF 21-22), 
and that in the absence of such a designation, his appeal 
would proceed without representation.  Since no response was 
received from him, it may be presumed that he has waived the 
opportunity for further representation in the claims 
presently on appeal.                This notwithstanding, it 
warrants observation that there is the extensive 
documentation and argumentation already of record from prior 
designated representatives, that has been appropriately 
considered in reviewing the veteran's current claims.


FINDINGS OF FACT

1.	The veteran has been provided comprehensive notice as to 
the additional evidence required to substantiate the claims 
presently being decided, including      an explanation of the 
mutual obligation between VA and himself to obtain that 
information and evidence.  Moreover, all relevant evidence 
necessary for an equitable disposition of these matters has 
been obtained.


2.	For the time period from February 12, 1992 up until April 
17, 2002, the veteran's IVDS is most comprehensively and 
accurately evaluated as involving severe symptoms, associated 
with recurring attacks and intermittent relief.  However,         
he did not then manifest pronounced disability.

3.	The competent evidence does not establish that the veteran 
was incapable            of securing and maintaining 
substantially gainful employment due to his                    
service-connected disabilities at any point prior to April 
17, 2002.


CONCLUSIONS OF LAW

1.	The criteria are not met for a higher initial rating than 
40 percent for IVDS,   from February 12, 1992 to April 17, 
2002.  38 U.S.C.A. §§ 1155, 5107(b)        (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 
(DC) 5293 (as in effect prior to September 23, 2002).             

2.	The criteria are not met for a TDIU prior to April 17, 
2002.  38 U.S.C.A.  §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.340,  3.341, 4.15, 
4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) 
which held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim.  As previously defined by 
the courts, those five elements include:  (1) veteran status; 
(2) existence of a disability;          (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection" 
(including a claim for a higher rating for a already service-
connected disability) therefore, VA is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of  the claim as reasonably contemplated by the application.  
This includes notice that  a disability rating and an 
effective date for the award of benefits will be assigned 
if service connection is awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded,                a 
schedular or extraschedular disability rating will be 
determined by applying relevant diagnostic codes in the 
rating schedule, found in Title 38, Code of 
Federal Regulations, to provide a rating from 0 percent to as 
much as 100 percent based upon the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and impact on 
employment.  Moreover, consistent with the statutory and 
regulatory history, that notice must provide examples of the 
types of medical and lay evidence that          the claimant 
could submit (or ask VA to obtain) that are relevant to 
establishing           a disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified that the effective date of an 
award of service connection and any assigned disability 
rating(s) will be determined based on when VA receives the 
claim,         when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the veteran's 
discharge from service if the claim that is the basis for 
which service connection is awarded is submitted within one 
year after discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).  See, as well, Mayfield v. 
Nicholson, 19 Vet. App. 103,   128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed,     20 
Vet. App. 537 (2006). 

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In furtherance of the above criteria requiring the issuance 
of a claim-specific VCAA notice pertaining to the benefit 
sought, the veteran has been properly apprised of the 
significance of the VCAA's duty to notify and assist to the 
continuing development of the claims on appeal.  Initially, 
through the issuance of several VCAA notice letters, as well 
as a January 1994 statement of the case (SOC) and numerous 
supplemental SOCs (SSOCs), each of the requirements for 
content-specific notice as set forth in the Pelegrini II 
decision have effectively been met.  

Through its June 2003 correspondence sent to the veteran, the 
RO informed him    as to the recent enactment of the VCAA, 
including various types of evidence that would be most 
helpful in order to substantiate his claims, such as further 
outpatient treatment records, hospitalization reports, and 
evidence of any interference with employment status resulting 
from service-connected disability.  A subsequent November 
2003 letter set forth explanation as to the mutual 
responsibility between VA and the veteran himself to obtain 
further relevant evidence -- including that VA would 
undertake reasonable measures to assist in obtaining further 
VA medical records, private treatment records, and other 
Federal records.  See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  Enclosed was a copy of VA Form  21-4142 
(Authorization and Consent to Release of Information) upon 
which he could identify any further sources of private 
treatment records.  

Regarding the claim for a TDIU prior to the current 
applicable effective date of April 17, 2002, while the 
relevant notice documents have not necessarily provided 
detailed citation to the regulations on effective dates 
themselves, the underlying characterization of this claim as 
an "effective date" issue does not affect the fact that it 
essentially represents a claim for increase -- in other 
words, for a 100 percent rating for the remaining time period 
preceding April 17, 2002, based on a still pending TDIU claim 
(originally filed in 1993).  To this effect, the veteran 
expressed an intent to obtain TDIU benefits for the preceding 
timeframe, two-months after the February 2004 RO decision 
granting a TDIU effective April 17, 2001, so well within the 
one-year period when that decision would have become final.              
(By implication, the RO also denied a TDIU for the period 
before April 17, 2002).                This matter then 
represents a continuation of his prior TDIU claim, seeking a 
higher disability rating.  See AB v. Brown, 6 Vet. App. 35, 
39 (1993) (the veteran is presumed to be seeking the highest 
possible rating for a disability unless he expressly 
indicates otherwise).  Hence, any absence of more 
comprehensive citation to the laws governing the assignment 
effective dates constituted no more than harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).     

Thus, the above notice documents were sufficiently detailed 
that the first three elements specified under the Pelegrini 
II decision for comprehensive notice       were satisfied.

This notwithstanding, none of the above documents included 
the specific language of the "fourth element" mentioned 
above.  However, the veteran has received sufficient 
explanation as to how to provide further relevant evidence, 
such that the intended purpose of this final element of VCAA 
notice was nonetheless met.

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  The Board is bound by 
the precedent opinions of VA's General Counsel, as the chief 
legal officer for the Department.  38 U.S.C.A. § 7104(c) 
(West 2002).

Here, although the relevant notice documents did not contain 
the precise language specified in 38 C.F.R. § 3.159(b)(1), 
the Board finds that the veteran was otherwise fully notified 
of the need to give VA any evidence pertaining to his claims.              
In particular, the November 2003 VCAA letter requested that 
the veteran directly provide the RO with additional 
information and evidence in support of the claims  on appeal.  
So a more generalized request with the precise language 
outlined in       § 3.159(b)(1) would be redundant.  The 
absence of such a request is unlikely to prejudice him, and 
thus, the Board finds this to be harmless error.  VAOPGCPREC 
1-04 (Feb. 24, 2004); see also Mayfield, 19 Vet. App. at 128, 
reversed and remanded, 444 F.3d 1328 (Fed. Cir. 2006), 
affirmed, 20 Vet. App. 537 (2006). 

The veteran has also received notification of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disabilities under 
consideration, through correspondence from the RO dated in 
March 2006 informing him of the recent holding in the 
Dingess/Hartman decision.  He has therefore received detailed 
notice concerning both the disability rating and effective 
date elements of his claims.

In addition to the foregoing considerations as to the content 
of the notice provided,            the relevant notice 
information must also have been timely sent.  The Court in 
Pelegrini II prescribed as the legal definition of timely 
notice the sequence of events whereby VCAA notice is provided 
in advance of the initial adjudication of the claim on 
appeal.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).           In this instance, the relevant notice 
correspondence clearly was issued subsequent to the 1992 
rating decision on appeal, as well as the adjudicative 
actions shortly thereafter (commencing with the issuance of 
the June 1996 SSOC) that considered the additional matter of 
entitlement to a TDIU.  Nonetheless, bear in mind the VCAA 
had not yet been enacted at the time of these pertinent 
rating actions.                  Rather, the RO could not 
have possibly complied with the requirement that VCAA notice 
precede the initial adjudication of the claim, because the 
VCAA did not yet            even exist.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini II, 18 Vet. App. 
at 120.  Moreover, in Pelegrini II, the Court clarified that 
in cases, as here, where the VCAA notices were not issued 
until after the initial adjudication in question, VA does not 
have to vitiate the initial decision and start the whole 
adjudicatory process anew.  Rather, VA need only ensure the 
veteran receives or since has received content-complying VCAA 
notice such that he is not prejudiced.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in  an SOC or SSOC, is sufficient to 
cure a timing defect).
  
In any event, the record reflects that the RO has taken 
sufficient measures to provide the veteran with detailed VCAA 
notice, notwithstanding the timing of        this notice.  
This has consisted of providing a comprehensive November 2003 
VCAA letter, and March 2006 correspondence addressing the 
Dingess/Hartman decision, in advance of the most recent March 
2007 SSOC.  The veteran has had a sufficient opportunity to 
respond to these letters in the intervening time period.      
In the continuing development of his claim, he submitted 
further personal statements, and the RO has likewise obtained 
additional VA clinical records.           The veteran 
himself, also has completed and returned a March 2006 VCAA 
notice response form explaining that he had no further 
evidence or information to provide.  For these reasons, the 
Board finds that, regardless of the timing of the subsequent 
VCAA notice letter, the veteran has been afforded "a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA."  See Mayfield, 19 Vet. App. 
103, 128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. 
Cir. 2006), affirmed, 20 Vet. App. 537 (2006). 

Moreover, in considering and adjudicating the veteran's 
claims on appeal,           VA has undertaken appropriate 
action to comply with the duty to assist him.       This has 
included obtaining the veteran's service medical records 
(SMRs),            his outpatient and hospitalization records 
from several VA medical facilities, records pertaining to the 
receipt of disability benefits from the Social Security 
Administration (SSA), and comprehensive records of relevant 
private treatment.   He has also undergone VA examinations in 
connection with the claims on appeal.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  To support his claims,                  
the veteran himself has provided additional private treatment 
reports of his own accord, along with various personal 
statements, lay statements from other individuals, and 
documentation relevant to his employment history.  The 
veteran also testified at a hearing before RO personnel held 
in June 1993.  38 C.F.R.               § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.

Governing Law, Regulations and Analysis

A.	IVDS

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Not all cases will 
show all of the findings  for a specific rating, especially 
in the more fully described grades of disabilities,  but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.   38 C.F.R. §§ 4.7, 
4.21.  All reasonable doubt is resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  In assessing the degree of 
disability of a service-connected condition, the disorder and 
reports of rating examinations are to be viewed in relation 
to the whole history.  38 C.F.R. §§ 4.1, 4.2.  See, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Consideration of factors that are wholly outside the rating 
criteria provided by regulation is error.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)).
Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

When determining the severity of musculoskeletal disabilities 
such as the one at issue, which is at least partly rated on 
the basis of range of motion, VA must consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due 
to the extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  In 
addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

In this matter, the veteran's service-connected back 
disability, following a series of actions initially 
undertaken by the RO, and then from the Board upon 
consideration of the increased rating issue, has been 
assigned a 40 percent disability rating under the criteria 
for intervertebral disc syndrome from February 12, 1992 up 
until           April 17, 2002.  The record reflects that 
originally, the October 1992 rating decision on appeal denied 
a rating in excess of 10 percent for a low back disorder -- 
at that time, under the evaluation criteria based on 
limitation of motion.  This decision once it was appealed, 
led to a June 1996 RO rating action granting a 40 percent 
rating effective from February 9, 1994, and a 20 percent 
rating prior to then, for manifestations of IVDS.  An October 
2000 Board decision amended the effective date of the 
assigned 40 percent rating to that of February 12, 1992.  
These increased ratings for IVDS have since been awarded by 
an August 2004 Board decision:      60 percent from April 17, 
2002 to September 23, 2002, and a 70 percent rating 
thereafter.  

Following the veteran's appeal of an August 2004 Board 
decision to the Court,    the December 2005 joint motion was 
issued requesting implementation of additional case 
development and readjudication in regard to the 40 percent 
disability evaluation effective from February 12, 1992 up 
until April 17, 2002.         So it is this particular time 
period in question that remains before the Board for 
appellate consideration.

It warrants mention in applying the relevant rating standard 
for IVDS, that the criteria for evaluating this condition 
under 38 C.F.R. § 4.71a, DC 5293 (2002) 
("the old criteria") have changed twice since the veteran 
filed his claim for increase.  The criteria were first 
revised effective September 23, 2002, codified at 38 C.F.R. 
§ 4.71a, DC 5293 (2003) ("the revised criteria").  
Subsequently, they were revised effective September 26, 2003, 
at which time the DC was renumbered to 5243, codified at 38 
C.F.R. § 4.71a, DC 5243 (2006) ("the newly revised 
criteria").

Pursuant to Supreme Court and Federal Circuit precedent, 
when a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would 
produce genuinely retroactive effects.  If so, VA ordinarily 
should not apply              the new provision to the 
claim.  If there are no resulting retroactive effects,             
VA ordinarily must apply the new provision -- however, at no 
point prior to            the effective date of that 
provision.  See VAOGCPREC 7-2003 (Nov. 19, 2003).     See, 
too, 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOGCPREC 3-
2000         (Apr. 10, 2000).  The former criteria, on the 
other hand, if more favorable, may be applied without any 
such limitations.

Whereas the current time period under which the service-
connected low back disorder is being evaluated is limited to 
February 12, 1992 up until April 17, 2002, only the original 
version of the rating criteria is applicable, i.e., the old 
criteria that was determinative prior to the September 23, 
2002 effective date of the first regulatory revision.        

Under the old criteria for IVDS, 38 C.F.R. § 4.71a, DC 5293 
(2002), a 10 percent rating is warranted for mild IVDS 
symptoms.  A 20 percent rating is warranted for moderate 
symptoms with recurring attacks.  A 40 percent evaluation 
requires severe symptoms with recurring attacks and 
intermittent relief.  Pronounced IVDS with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief, 
warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, DC 5293 
(2002).

Also relevant for rating purposes is that during the time 
period presently under review, the version of the rating 
criteria for musculoskeletal disabilities of the spine other 
than IVDS, included 38 C.F.R. § 4.71a, DC 5292 (effective 
prior to September 26, 2003) for limitation of motion of the 
lumbar spine.  That diagnostic code provided that a 10 
percent rating was warranted for slight limitation of motion 
of the lumbar spine; a 20 percent rating for moderate 
limitation of motion; and a maximum 40 percent rating for 
severe limitation of motion.  Consequently, since the 
provisions for limited motion, in and of itself, could not 
warrant any higher rating than the current 40 percent, only 
the remaining criteria pertaining to IVDS warrants 
application.

Furthermore, VAOGCPREC 36-1997, issued by VA's Office of 
General Counsel, held that IVDS involves loss of range of 
motion because neurological impairment and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the spine.  Consequently, pursuant to 
Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 
4.45 must be considered in evaluating less than a maximum 
rating (of 60 percent) for IVDS, even though the rating 
(e.g., 40 percent) is equivalent to the maximum rating 
assignable under diagnostic codes for limitation of motion.  
Additionally, the propriety of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) must be addressed if there is 
evidence of "exceptional or unusual" circumstances 
indicating that the rating schedule, including 38 C.F.R. §§ 
4.40, 4.45, may be inadequate regardless of whether a maximum 
schedular rating under a diagnostic code based upon 
limitation of   motion has been assigned.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt. 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3.  See 
also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001). 

The comprehensive review of the manifestations of the 
veteran's service-connected back disorder during the time 
period for which a 40 percent rating has been assigned is 
required to consider whether any higher evaluation may 
actually be premised upon existence of pronounced IVDS.  On 
the basis of the analysis              set forth below, the 
record substantiates continuance of the 40 percent rating,     
from February 12, 1992 up until April 17, 2002.

In adjudicating this matter, consideration is warranted as to 
all evidence previously before the Board during its August 
2004 decision on the issue denying a rating in excess of  40 
percent, as well as any evidentiary development since then 
consistent with the terms of the Court's December 2005 joint 
motion for remand.  The joint motion essentially requested 
that the complete report of the veteran's August 1997 VA 
examination (apparently missing at the time of the prior 
decision) would be obtained, and included in the analysis of 
the claim to accurately determine the extent of neurological 
involvement.  Subsequently, in October 2006, the RO issued a 
formal finding as to the unavailability of the identified VA 
examination at the          Winston-Salem VA Medical Center 
(VAMC) conducted on August 5, 1997.         But as then 
clarified in a March 2007 SSOC, through earlier documentation 
of record pertaining to adjudication of the veteran's claim, 
notably, a January 1999 SSOC, the entire report of said 
examination had been encapsulated.  So it may be reasonably 
determined that the record is complete for purposes of 
evidentiary review, and issuance of a well-informed decision.   

The competent evidence on file, as of the February 1992 
effective date of the assigned 40 percent rating, is 
inclusive of VA outpatient clinical records from 1992 which 
show that the veteran was diagnosed with degenerative joint 
disease (DJD), and he was advised against engaging in heavy 
lifting.  A May 1992 MRI revealed degenerative disc disease 
(DDD) of the L5-S1 level and chronic back sprain. 
 

In the radiology reports from the N.H. Regional Medical 
Center, a private facility,  a February 1992 x-ray report 
revealed mild to moderate narrowing of the L5-S1 disc 
interspace compatible with degenerative disc disease.  A 
computerized tomography (CT) scan also performed in February 
1992 showed focal central and slightly right paracentral 
protrusion of disc material at the L5-S1 level, which the 
examiner believed may have represented a herniated nucleus 
pulposis (HNP) -- but a focal disc bulge also could not be 
excluded.  The examiner commented that the findings were 
consistent with mild to moderate broad based disc bulge seen 
at the L2-3, L3-4 and L4-5 levels.  There was no evidence of 
central, recess foramenal stenosis within the lumbar spine.  
Also, there was mild bilateral facet arthropathy seen at the 
L4-5 and L5-S1 levels.  A magnetic resonance imaging (MRI) 
study was conducted in March 1992 and revealed mild 
degenerative disc disease at the L3/L4 and L4/L5 levels 
manifested by bulging of disc resulting in mild central canal 
stenosis at the L3/L4 level.  There was asymmetric bulging of 
L5/S1 disc lateralizing slightly toward the right with 
evidence of radial tear through annulus fibrosis but without 
evidence of herniation.  There was negligible impingement 
upon roots or sac, and mild degenerative changes about 
facets. 
 
On a September 1992 VA neurological examination, the veteran 
complained of a continuing history of back pain, and with 
radiation from his lower back down the right leg, and into 
the area of the thigh and calf.  It was objectively noted 
that cranial nerves were intact.  Deep tendon reflexes were 
somewhat diminished, but equal bilaterally without pathologic 
responses.  Motor examination revealed 5/5 strength in all 
extremities and muscle groups.  Sensation was intact to 
peripheral and primary modalities.  Tests of coordination and 
gait were within normal limits.
The examiner provided a diagnosis of lumbar strain with 
lumbar root irritation on the right; and MRI evidence of DDD, 
and bulging disc.  

An orthopedic examination conducted that month, revealed a 
mild increase in the prominence of the lumbar musculature, 
with minimal lumbar paravertebral spasm, nontender to 
palpation.  The veteran had excellent range of motion of the 
lumbar spine.  Objective measurements of the same, were 
forward flexion to 90 degrees, coming within 8 inches of 
touching the fingers to the floor; full extension back to 40 
degrees; lateral bending to each side 40 degrees, and full 
and normal rotation at the waist.  He walked with a normal 
gait.  A straight-leg raising test was normal at 90 degrees 
on the left, and caused mild hamstring discomfort at 80 
degrees on the right.  He had +5/5 motor strength in all 
lower extremity groups, and mild decreased sensation to 
pinprick on the right side below the knee in no uniform 
dermatomal pattern.

X-rays revealed mild degenerative disc disease at the L4-5 
interspace,                      and the examiner noted that 
there had been little change since February 1988.     The 
diagnosis was of lumbosacral strain.  The VA examiner further 
noted that there were some radicular symptoms by history, but 
that focal neurologic deficit or dermatomal patterns were not 
revealed during his evaluation of the veteran. Regarding the 
MRI, the examiner indicated that they are sensitive and that 
even asymptomatic people can have bulging discs, but that the 
MRI in this instance            did not reveal a ruptured 
disc.  There was no herniated nucleus pulposis by radiography 
or examination.  In an addendum to that evaluation, the 
examiner noted that the veteran's MRI and CT reports had been 
reviewed and that his current back condition was a strain, 
which was a progressive complaint.  There was no definite 
evidence of a herniated disc that actually impinged into the 
spinal cord on x-rays,  as well as no definite objective 
clinical finding of this on examination.
 
Medical records from a J.P., private physician, who provided 
treatment between 1989 and 1994, show as of February 1992, an 
impression of lower back pain that appeared to have been 
muscular in its extent.  In August 1992, the veteran was 
evaluated for limitation upon range of motion secondary to 
back spasms.              An October 1992 assessment 
indicated DJD, and ensuing reports continue to         note 
evaluation and treatment for lumbar spasms. 

Additional records from D.Z., a physician who has treated the 
veteran on an ongoing basis from early-1992, up until the 
present time, are comprised of, in part,  a March 1992 report 
of episodic lower back pain, radiating into the right leg.       
The veteran then denied any numbness or parathesias.  
Physical therapy usually helped to alleviate episodes.  An 
impression was provided of discogenic pain,    with symptoms 
that were consistent with sciatica.  The following month, the 
physician indicated that the suspected diagnosis was DDD.  In 
October 1994, it was observed that the veteran had returned 
two years later, complaining of persistent pain.  A few 
months previously, he had sustained a severe episode which 
kept him in bed for four days.  The veteran indicated that 
medication he was taking helped to control his symptoms (for 
about 5 hours at a time), but that if he became too active he 
began to experience a recurrence of the back pain radiating 
down into his right buttock and thigh.  He also said that he 
had tried to work, but that whenever he got a job he usually 
experienced an increase in the level of his pain and other 
symptoms.  It was objectively noted the veteran was able to 
move well.  Deep tendon reflexes were brisk at the knees and 
ankles.  Straight leg raising was negative bilaterally.  The 
examiner further stated that the veteran did have discogenic 
problems in his lumbar spine, and that he "may well be 
unemployable in that no one is going to hire him with a 
history of back pain, or, once hired, is going to keep him on 
if he has to spend some time in bed award from work with 
these episodes of back pain." It was stated that the veteran 
was not considered a candidate for back surgery at that time, 
and recommended the veteran continue using his anti-
inflammatory medication,          as long as it was able to 
control his symptoms.

At a June 1993 RO hearing before a local hearing officer, the 
veteran testified that  he could not perform any heavy 
lifting, bending or manual labor.  He stated that his 
physicians had advised him against lifting more than 40 
pounds.  Physical therapy had resulted in beneficial results 
for two to three weeks.  He had problems with back stiffness 
and pain, but not spasms.  The pain affected his ability to 
sleep            at night.  The medications he used had not 
brought about much relief, and they tended to make him drowsy 
and cause dryness in his throat.  He also suffered from neck 
pain, as well as right leg numbness and pain.  He had to 
squat when he tied  his shoes and could not sit in one area 
for more than 15 to 20 minutes.  There was pressure, weakness 
and pain on the right side when he sat up.  He had problems 
walking around, and wore a back brace most times while 
walking.  His condition became aggravated when he turned his 
torso too quickly.  He did not play sports. His last job 
involved security work and was not problematic because he 
worked only on the weekends. 


The report of a VA x-ray evaluation dated in September 1993, 
shows that a lumbosacral spine x-ray failed to reveal any 
significant change from the previously reported conditions 
noted in the February 1992 CT report and the March 1992         
MRI report. 
 
The veteran was scheduled to receive physical therapy for his 
low back at a private medical facility in January and 
February 1994-for four-to- five times per week, for a total 
of two weeks, as part of his rehabilitative treatment program 
for his acute and chronic low back pain.  But notations in 
the records on file indicate that during a January 1994 
session it was found that he was non-compliant with a 
recommended exercise education routine.  Following this, he 
did not show up for his appointments or request that any of 
them be rescheduled. 
 
Continuing reports of VA outpatient treatment show that in 
March 1994, the veteran still had recurrent low back pain, 
and some radicular symptoms to the right lower extremity.  He 
had sustained an acute exacerbation of sciatica the previous 
month, which had since resolved.  A program of vocational 
rehabilitation was recommended.  Notably, however, a lumbar 
spine series that was conducted in February 1994 had shown no 
evidence of degenerative changes.  The June 1994 statement of 
a VA vocational rehabilitation counselor (addressed in more 
detail          in regard to the disposition of TDIU issue, 
below), indicated that she had interviewed the veteran by 
telephone to determine whether he was unemployable due to the 
severity of his low back disability, and to evaluate whether 
he could be re-trained for another less strenuous job 
position.  The VA vocational rehabilitation counselor 
encouraged the veteran to continue working with the state-
operated vocational rehabilitation services regarding 
alternatives for employment, while his claim for a higher 
rating for his low back disability was being considered, 
noting that he apparently lost his job as a machine press 
operator because of difficulties with his service-connected 
problem. 

A private physician, D.C., affiliated with the North Carolina 
Disability Determination Services, evaluated the veteran in 
July 1994.  His records indicate the veteran had been 
suffering from longstanding herniation of L5-S1, and 
intermittent symptomatology from this.  The veteran reported 
that his symptoms became so bad in February 1994 that he was 
unable to walk for four days.  Dr. D.C. indicated that, when 
examining the veteran, he had almost normal range of motion 
in his low back.  X-rays revealed narrowing of the L5-S1 
interspace.  It also was noted that the vertebral bodies were 
well-calcified otherwise, with maintenance of their joint 
spaces.  The diagnostic impression was narrowing of L5-S1. 
 
In an October 1994 letter, the veteran's friend reported that 
she had been acquainted with him since August 1993.  She was 
familiar with his ongoing back problems,    as well as his 
inability to work due to his disability even when his 
employer tried to be accommodating.  She also noted that the 
disability caused various social and financial difficulties 
for the veteran. 
 
Through a March 1995 statement, offered in support of the 
veteran's then-pending claim for SSA disability benefits, Dr. 
D.Z. explained that he had treated the veteran for several 
years for chronic low back pain, and that there was MRI 
evidence of degenerative disc disease.  According to this 
physician, he had referred the veteran to an orthopedist, due 
to his persistent joint pain and episodes of exacerbations of 
low back pain that would be aggravated by activity, and as a 
result would involve some time spent in bed to recover.  It 
was noted that the veteran complained of pain on activity 
such as prolonged standing, or repetitive bending or lifting, 
correlative to MRI and x-ray findings.  Because of pain due 
to a herniated disc, it was recommended the veteran avoid 
prolonged standing or walking or bending,              and 
should lift no more than 10 to 15 pounds.  The veteran did 
require frequent rest periods when his back was particularly 
painful, and activities including sitting were limited.  It 
was stated that for this reason, it was not believed the 
veteran could be   a reliable worker.

An April 1995 decision of the Social Security Administration 
(SSA) indicates that the agency awarded the veteran 
supplemental security income (SSI) primarily as a result of 
the severity of his IVDS, effective as of March 28, 1994.  
There are also SSA records since that date, which continued 
the award of SSI.   
 

A VA orthopedic examination was conducted in August 1995.  
The examiner         did not find any postural abnormalities 
or fixed deformity, and noted that the musculature of the 
back was normal.  On range of motion testing, the examiner 
reported that there was 45 degrees forward flexion, 0 degrees 
backward extension, 20 degrees left lateral flexion, 10 
degrees right lateral flexion, and 25 degrees rotation 
bilaterally.  There was pain on all movements.  Deep tendon 
reflexes were absent bilaterally in the knees.  X-rays were 
not indicated.  The examiner set forth a diagnosis of low 
back pain.    
 
Records from Black River Health Services show the veteran was 
treated for his low back pain for a period between May and 
December 1995.  VA records also show that, in December 1995, 
he was treated for back pain with right leg pain. 
 
A March 1996 X-ray revealed moderate degenerative disc 
disease at L5-S1. 
 
In a June 1996 letter, the veteran's chiropractor, M.H., 
reported findings from an examination conducted that March.  
It was noted that the veteran was in moderate pain and that 
there were no apparent deformities.  There was palpable 
tenderness in the L4-L5 and S1 vertebrae on the right, and in 
the L5 and S1 vertebrae on the left. Muscle spasms were 
palpable at L4-L5 and S1 right, and at L5 and S1 left.         
Deep tendon reflexes, based on a Wexler scare of 1 to 5, were 
within normal limits on the left and right for biceps, 
brachioradialis, triceps, patellar, and Achilles. Valsalva's 
test caused low back pain.  The following ranges of motion 
were reported: 60 to 70 degrees of flexion with pain and 
stiffness; 25 degrees of extension with pain and stiffness; 
30 degrees of lateral flexion, bilaterally, with stiffness on 
the left and with pain and stiffness on the right; and 25 
degrees of rotation bilaterally with stiffness on the left 
and with pain and stiffness on the right. Forward bending 
test was positive for lumbosacral and sacroiliac.  The double          
leg raise/Goldwaithe's test was positive for lumbosacral and 
sacroiliac.                      Lower extremity motor 
testing, graded on scale of 0 to 5, showed that all muscles 
were of normal strength bilaterally.  Dermatomal sensory 
testing by pinwheel revealed hypesthesia at L4-S1 on the 
right.  Pathological reflexes were normal. Malingering tests 
were negative.  Ely's and Hibb's tests were positive on the 
right. The prognosis was that of a slow recovery in the 
distant future and poor at that time. The need for pain 
control was mentioned.  The radiographic impressions 
included: degenerative changes throughout the lumbar spine, 
L4/5 right paracentral focal disc herniation, and disc bulges 
at L5/S1 and L3/4.  The chiropractor's impression was that of 
moderate degenerative disc disease at L5-S1 and no acute 
abnormalities identified.  The chiropractor also reported 
that, as a result of an accident, the veteran suffered from 
lumbar segmental dysfunction, lumbosacral intervertebral disc 
disease, and sciatica and myalgia/fibromyositis. 
 
The report of a June 1997 x-ray evaluation by D.Z., private 
physician, revealed interspace narrowing at the L5-S1 level, 
and no signs of fracture or evidence of a pars 
interarticularis defect.

There is further of record the report of an August 1997 VA 
examination.                  The December 2005 joint motion 
for remand issued by the Court, as indicated, provided for 
additional development efforts to obtain such examination 
report -- and indeed, while the original report has been 
deemed unavailable, the actual summary of it was included as 
part of the January 1999 SSOC in this case.  

To this effect, in the report of the August 1997 VA 
examination, it was observed that the veteran reported 
consistently having experienced back pain.  He was then 
taking Naprosyn daily along with other pain medications and 
muscle relaxants.    On physical examination, there were no 
postural abnormalities, or fixed deformity of the spine.  The 
musculature of the back showed some spasm in the lumbosacral 
area.  Range of motion testing indicated forward flexion of 
45 degrees, backward extension of 20 degrees, left lateral 
flexion of 35 degrees, right lateral flexion of   20 degrees, 
and bilateral rotation of 20 degrees.  As far as objective 
evidence of pain on motion, the veteran could stand on his 
toes and heels.  He could also squat.  He did have evidence 
of pain on motion with forward flexion and flexion to the 
right.  With regard to evidence of neurological involvement, 
deep tendon reflexes were normoreactive, with gross 
sensation.  After careful neurological examination, no 
definite signs of neuropathy were found.  X-rays of the 
lumbosacral spine were reviewed, which showed evidence of 
DJD/DDD.  (On this one point alone,                 the 
examination summary as set forth is not definitive, but does 
appear consistent with the presence of DJD/DDD).  The 
diagnosis was that of low back pain with DJD/DDD without 
radiculopathy.  Also indicated was that the veteran's claims 
file was reviewed for the examination, and his condition was 
essentially unchanged since his previous examination.

Also, the report of a February 2000 MRI study as interpreted 
by Dr. D.Z., stated an opinion of advanced degenerative disc 
disease of L5-S1 with a small central subligamentous disc 
herniation and minimal spinal stenosis of the lateral recess 
angles, and normal S1 nerve root areas.  

Subsequent records from a health agency in North Carolina, 
dated in             February 2001, include degenerative disc 
disease amongst the overall list of           the veteran's 
medical conditions. 

Based upon a thorough consideration of the foregoing, the 
veteran's symptoms       as documented above do not establish 
that he has had pronounced IVDS.                 The 
underlying existence of disc problems, as superimposed on his 
existing degenerative joint disease, itself is not in 
question, based on x-ray findings in  March 1992, and 
corroborated thereafter.  Regarding the specific criteria for 
the higher 60 percent evaluation sought under 38 C.F.R. § 
4.71a, DC 5293, however, these objective requirements have 
not been sufficiently demonstrated.  In advance of 
determining whether his symptoms met the "persistent" 
rating criteria requirement, there is the March 1992 report 
of evaluating physician D.Z.,                      of 
symptoms that were consistent with sciatica.  A March 1994 VA 
treatment provider found similarly.  The remaining evidence 
though does not appear to show a continuation of that 
condition to a substantial extent -- inasmuch as reports of 
August 1995 and August 1997 VA medical examinations 
(particularly the latter examination) were absent for a 
diagnosis of the same.  

The likelihood of continuing and clinically confirmed sciatic 
neuropathy even being presumed, there is still the absence of 
overall symptomatology suggesting the requisite severity for 
a higher rating.  The presence of characteristic pain is 
shown at least to have affected the lumbar spine, while 
similar complaints that would pertain to neuropathy (i.e., 
radiating from the back, to a lower extremity) were 
infrequent.  Muscle spasm is indeed the only symptom more 
regularly shown,    from the inception of the time period 
under consideration, up until April 2002.  

Aside from these two specific manifestations, there is no 
evidence of the absence of an ankle jerk reflex.  The 
evidence of significant neurological symptomatology other 
than pain by itself is corroborated by a few reports -- 
primarily, a March 1995 private evaluation to support a then-
pending SSA disability benefits claim --         but 
subsequently contradicted by much of the additional evidence.  
For instance,   on a September 1992 VA neurological 
examination, motor strength and sensation were completely 
intact, as were coordination and gait, with only somewhat 
diminished deep tendon reflexes.  Notably, on an October 1994 
evaluation by          Dr. D.Z., deep tendon reflexes were in 
fact fine at the knees and ankles.  This aside, this March 
1995 physician's report presents the most severe depiction of 
service-connected disability -- with prolonged pain on 
standing, walking or sitting,         with frequent 
exacerbations, and arguably significant neurological 
involvement.  Nonetheless, the August 1995 VA examiner found 
no relevant concern besides absence of deep tendon reflexes 
at the knees.  Later VA and private evaluations, suggest 
normal deep tendon reflexes.  Additionally, the August 1997 
VA examiner concluded that upon careful neurological 
examination, no definite signs of neuropathy were found.  
Hence, when viewing the medical evidence in its entirety, the 
weight of the evidence does not demonstrate sciatic 
neuropathy existed to a pronounced level.  See 38 C.F.R. § 
4.2 ("It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.").  See also,  
Ardison v. Brown, 6 Vet. App. 405, 407 (1994)   

Similarly, the documentation of IVDS manifestations, 
particularly those involving episodic exacerbations of this 
condition, do not suggest persistent symptoms, with little 
relief.  The first information of record concerning the 
prevalence of his IVDS episodes, is in the October 1994 
report of Dr. D.Z., which noted a single episode a few months 
previously that lasted four days, and then resolved.  At the 
point in time of that evaluation, the veteran was able to 
move without hindrance.  The most favorable evidence, once 
again, is this physician's March 1995 report concerning 
"persistent joint pain and episodes of exacerbations of low 
back pain," capable of aggravation through physical 
activity, and that necessitated bed rest.  The ensuing 
evidence, however, is absent discussion of recurrence of IVDS 
episodes, or their relative frequency, and the conclusion 
expressed on the August 1997 examination suggests that there 
were simply no recurrent problems of a neurological kind as 
of then.  So the balance of the evidence is likewise against 
any finding that the criterion for continuing recurrence of 
symptoms has been met.

In addition to the discussion of the provisions of 38 C.F.R. 
§ 4.71a, DC 5293, during the entire time period under 
consideration, there is no indication of any disability 
involving, or comparable to, ankylosis of the lumbosacral 
spine,         which would otherwise correspond to a higher 
evaluation under the applicable criteria (DCs 5286, and 
5289).  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996)  and 
Lewis v. Derwinski, 3 Vet. App. 259 (1992), (both indicating 
that ankylosis      is complete immobility of the joint 
(here, in the spine) in a fixed position, either favorable or 
unfavorable).     

Thus, it is determined that the current 40 percent rating for 
the veteran's               service-connected disability 
represents the proper evaluation in accordance with   the VA 
rating schedule.

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
In this regard, an extensive discussion of the veteran's 
manifestations of service-connected disability, as affecting 
his capacity for continuing employment, is addressed in the 
foregoing discussion of his TDIU claim, for the period prior 
to April 17, 2002.             It warrants mention at this 
point, only that the veteran has not shown that his service-
connected IVDS, apart from any other condition, has caused 
him marked interference with employment, meaning above and 
beyond that contemplated by his current schedular rating.  
Rather, the degree of disability contemplated in the already 
assigned 40 percent schedular rating is considered sufficient 
to compensate him for this manifestation of service-connected 
disability.  See 38 C.F.R. § 4.1.   See also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Nor has he shown that 
this disability has necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.                 
See generally, Cox v. Nicholson, 20 Vet. App. 563, 572 (2007) 
(sufficient justification should be provided for denying 
extraschedular rating for disability under review, but prior 
to eventual disposition of a pending TDIU claim).  In the 
absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).
 
B.	TDIU

Total disability will be considered to exist when there is 
present any impairment    of mind or body that is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent, but total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases -- except where specifically prescribed by VA's 
Rating Schedule.  38 C.F.R. § 3.340; see also Fluharty v. 
Derwinski,           2 Vet. App. 409, 411 (1992); Hatlestad 
(I) v. Derwinski, 1 Vet. App. 164,            165 (1991).

Total disability ratings are authorized for any disability -- 
or combination of disabilities -- for which the Rating 
Schedule prescribes a 100 disability evaluation, or, with 
less disability, if certain criteria are met.  Provided the 
schedular rating is less than total, a total disability 
rating may be assigned where the disabled person   is unable 
to secure and maintain substantially gainful employment 
because of the severity of his service-connected 
disabilities.  If there is only one such disability,    it 
must be ratable at 60 percent or more -- and if, instead, 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional service-connected disability to bring the combined 
rating to      at least 70 percent.  38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16.   


In the event that the claimant does not meet the minimum 
percentage rating requirements of § 4.16(a) for consideration 
of a TDIU, he or she may still be entitled to the benefit 
sought where the circumstances of the case present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards -- i.e., to warrant a TDIU on an extra-schedular 
basis.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).  See, too, 
Bagwell, 9 Vet. App. at 238-9; Floyd v. Brown, 9 Vet. App. 
88, 96 (1996).  

The degree of impairment in occupational functioning that is 
generally deemed indicative of unemployability consists of a 
showing that the veteran is indeed "[in]capable of 
performing the physical and mental acts required by 
employment," and is not based solely on whether the veteran 
is unemployed or has difficulty obtaining employment.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).              Rather, 
the record must demonstrate some factor which takes the 
claimant's situation outside the norm of such a case, since 
the VA rating schedule already       is designed to take into 
consideration impairment that renders it difficult to obtain 
and keep employment.  Id.  See, too, 38 C.F.R. §§ 4.1, 4.15.  

Other factors that receive consideration in determining 
whether a veteran is unemployable include his employment 
history, level of education and vocational attainment.  See 
38 C.F.R. § 4.16(b).  See also Ferraro v. Derwinski,      1 
Vet. App. 326, 331-332 (1991).  

Moreover, concerning a veteran's ability (or inability) to 
work,                   "marginal employment," for example, 
as a self-employed worker or at odd jobs     or while 
employed at less than half of the usual remuneration, shall 
not be considered "substantially gainful employment."  
38 C.F.R. § 4.16(a).                    See, too, Faust v. 
West, 13 Vet. App. 342, 355 (2000).  See also, VA 
Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, 
Chapter 2 (December 13, 2005) (previously cited at M21-1, 
Part IV, paragraph 7.09) (defining "substantially gainful 
employment" as that "at which non-disabled individuals earn 
their livelihood            with earnings comparable to the 
particular occupation in the community where           the 
veteran resides").  

In evaluating the merits of the current TDIU claim, which 
pertains to the availability of that benefit prior to April 
17, 2001, this claim can be characterized essentially as one 
for increased rating (in other words, assignment of a total 
rating over a greater period of time, during the pendency of 
the veteran's claim).  Through a February 2004 rating 
decision, the RO granted the veteran's claim for a TDIU, 
effective April 17, 2002.  The present claim is essentially 
one for the maximum benefit allowable, encompassing a TDIU 
for the remaining timeframe from his original 1993 claim (up 
until April 2002).  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).  As such, the applicable laws on assignment of 
effective dates would not be dispositive, so much as the 
provisions on when assignment of a TDIU is warranted.

Since in this instance, the veteran's request for a TDIU 
preceding April 17, 2002, was through correspondence 
submitted within two months of a February 2004 rating 
decision representing a partial grant of benefits, before 
that decision became final, it constituted a continuation of 
the earlier pending TDIU claim.  By contrast, had he filed 
his statement subsequent to issuance of a final rating 
decision assigning the effective date in question, the 
provisions on determining effective dates would apply, along 
with the recent precedential case law set forth that 
precludes any       claim for earlier effective date that 
otherwise vitiates the principle of finality.           See 
Rudd v. Nicholson, 20 Vet. App. 296 (2006) (regarding a claim 
for an effective date earlier than assigned in a prior final 
RO rating decision (and by implication           a final 
decision of the Board on an effective date issue), in the 
absence of an allegation of CUE to remove the finality of 
that decision, the claimant has merely raised a 
"freestanding" effective date claim that would warrant 
dismissal). 

Previously, also, through its August 2004 decision, the Board 
considered and denied the veteran's claim for a TDIU, prior 
to April 17, 2002.  Through the Court's December 2005 joint 
motion, that denial was vacated and remanded, on the 
justification that the veteran's claim for increased rating 
for his back disorder was deemed inextricably intertwined 
with the TDIU issue, and the appellate disposition of the 
latter was to be deferred pending the outcome of the former 
claim.                See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  Given the above decision  on the claim for 
increase for IVDS, the TDIU issue may now also be resolved on 
the merits.
Considering the additional dispositive evidence involving 
employability status, aside from the medical findings noted 
specifically for a back disorder, this includes the June 1994 
statement from a VA vocational rehabilitation counselor.  In 
this statement, the counselor indicated that she had 
interviewed the veteran by telephone to determine whether he 
was unemployable due to the severity of his low back 
disability -- because his lumbar disc disease reportedly had 
been exacerbated by the twisting and sitting maneuvers 
required in his most recent job as a machine press operator -
- or whether he could be re-trained for another less 
strenuous job that permitted intermittent walking or sitting 
to counteract this.  It was stated that his last employer had 
tried to accommodate him for his functional impairment,           
but that he had to leave that job nonetheless due to the 
physical demands of it      and the lack of opportunity for 
more sedentary employment within that company.         The 
veteran said that he was not then employed, but that he had 
sought help concerning this from the North Carolina Division 
of Vocational Rehabilitation Services.  He also said that he 
did not see himself as being able to do much work of any 
kind, but that he was amenable to seeing whether there were 
some other jobs that he could perform successfully.  He 
further reported that his doctors had recommended surgery for 
his low back, but that he had not undergone the procedure 
because he did not want to risk injuring his spine, and that 
one of his doctors had told him not to lift anything weighing 
40 pounds or more, although this had not actually been 
documented in writing.  The VA vocational rehabilitation 
counselor encouraged the veteran to continue working with the 
state-operated vocational rehabilitation services regarding 
alternatives for employment, while his claim for a higher 
rating for his low back disability was being considered, 
noting that he apparently lost his job as a machine press 
operator because of difficulties with his service-connected 
problem.

In his March 1995 statement, in support of the veteran's 
then-pending claim for SSA disability benefits, Dr. D.Z. 
indicated that he had treated the veteran for several years 
for chronic low back pain, and that there was MRI evidence of 
degenerative disc disease.  Following a discussion of what he 
had determined were significant functional limitations due to 
pain, and other symptoms inherent in the low back disorder, 
the physician expressed the opinion that it was not believed          
the veteran could be a reliable worker.
As indicated, in April 1995 the SSA determined that the 
veteran was entitled to the receipt of disability benefits 
from that agency, primarily due to his back disorder, 
effective March 28, 1994.  

Additional records from the SSA, in conjunction with action 
taken to confirm his continuing entitlement of those benefits 
(and on the basis of which his entitlement did remain 
effective), indicates that during the mid- to late-1990s, he 
reported intermitted instances of employment that resulted in 
tangible income received.    The summary of income received, 
indicated essentially that from July 1998 to December 1998 he 
earned between $210 and $230 per month from this employment, 
and from January 1999 to March 1999 earned about $160 
monthly. 

In his June 1995 formal application for a TDIU (though 
received subsequent to an earlier statement, processed as an 
informal claim for that benefit), the veteran reported that 
1993 was the last year that he worked on a full-time basis 
and was also the year that he became too disabled to work.  
He indicated that he had worked previously as a carpenter 
laborer for varied hours per week between August and December 
1992, and as a press operator for 40 hours per week from 
December 1992 to February 1993 with a total of two weeks lost 
from that job position on account of illness.  He said that 
he left his last job due to his low back disability, and that 
he had tried to obtain other employment since as a laborer at 
the carpentry company, although unsuccessfully.  Regarding 
his education, he indicated that he completed high school and 
that he had completed other education and training at 
community colleges in light construction from August 1991 to 
August 1992 and in automobile mechanics from August 1981 to 
August 1982.  He further indicated that he had not received 
any education and training since he became too disabled to 
work, and that he had not been hospitalized within the past 
12 months.

In January 1996, the veteran's most recent former employer 
submitted a statement indicating that he was employed there 
as a machine press operator from       December 20, 1993 to 
March 25, 1994; that he worked 10 hours a day for a 40-hour 
week; that he was placed in the safest, least strenuous job 
in the plant, and was able to stand or sit while performing 
his duties; and that a VA doctor had stated they did a more 
than reasonable amount of accommodating the veteran.  The 
former employer went on to note that the veteran resigned on 
March 25, 1994, saying "that [the] job just wasn't working 
for him."

Turning to the merits of the case at hand, the claims file 
reflects that the veteran met the schedular requirements for 
a TDIU rating by virtue of having been in receipt of a 60 
percent disability rating for his service-connected lumbar 
spine disorder, as of April 17, 2002.  See 38 C.F.R. § 4.16.  
The RO in its February 2004 rating decision that granted a 
TDIU, provided an effective date of the same -- permitting 
for a total disability rating, prospectively from the date he 
met the schedular TDIU criteria.  Moreover, since then, there 
have been no further adjudicative determinations that 
retroactively amended the veteran's overall level of 
disability compensation to the qualifying level at any point 
prior to April 17, 2002.  Thus, he still does not meet the 
schedular rating requirements before then.  In any event, the 
veteran might otherwise be entitled to this benefit if the 
circumstances of this case presented        such an 
exceptional or unusual disability picture to render 
impractical the application of the regular schedular 
standards -- i.e., so as to warrant a TDIU on an extra-
schedular basis.   38 C.F.R. §§ 3.321(b)(1), 4.16(b).  

Based upon the information on his employment status, in 
conjunction with the earlier portrayal of the extent of his 
medical condition, there is no indication,             or for 
that matter, reasonable likelihood that he experienced the 
inability to retain substantially gainful employment prior to 
April 17, 2002.  Rather, there is evidence clearly indicating 
that he was employed intermittently up until March 1994, and 
then again for a significant time period in various 
occupational capacities between July 1998 and March 1999.  
The circumstances concerning which the veteran ceased his 
employment with a machine press operator in 1994, in 
particular, in the June 1994 VA Vocational Rehabilitation 
counselor's report initially were seemingly due to an 
incapacity on the part of this occupational environment to 
correspond to identified limitations in functional capacity.  
The January 1996 statement from this same employer, states 
though that the veteran was in a non-strenuous job in the 
plant, and every effort was taken to accommodate him based on 
a VA physician's advice.  While indeed the veteran may have 
required an even less strenuous physical environment than 
that available with this former employer, to the extent any 
non-medical reasons, or just a matter of conscious choice as 
to where to retain employment, are a decisionmaking factor, 
that does not meet the objective requirements set forth above 
for inability to retain that, or any other form of 
employment.  Additionally, the June 1994 VA counselor's 
report, notably,              did recommend that  the veteran 
continue to receive occupational retraining in          an 
area in which he could obtain employment.     

In any event, the return to employment in the late-1990s 
suggests there were at least some forms of occupations -- and 
possibly those with regard to which generally not did involve 
significant physical demands, or work-related stress, that he 
could nonetheless carry out.  Whereas the documented 
employment history, on its own,   is essential as to his 
degree of occupational capacity (though it does not 
necessarily encompass the full approximate ten-year period at 
issue), the medical evidence in its entirety likewise does 
not suggest he was unable to hold gainful employment.

Significantly, the one relevant opinion of record concerning 
employability,           the March 1995 statement from Dr. 
D.Z. (in support of the veteran's SSA disability claim), 
expressed the belief that the veteran could not function as a 
reliable worker due to IVDS, though it appears to have been 
premised upon evaluation of the veteran's physical 
complaints, in a more physically active work environment, and 
did not attempt to disqualify him from a sedentary 
occupational setting -- or for that matter, any substantially 
gainful employment status.  See Elkins v. Brown,             
5 Vet. App. 474, 478 (1993) (the Board may consider and 
evaluate the underlying basis of an opinion on a medical 
question, and determine whether to accept such an opinion 
under the circumstances).  Equally significant, is that the 
contemporaneous evidence does not appear to show a level of 
disability that corroborates some of the more severe 
symptomatology identified in the above March 1995 report, so 
as to represent a more generalized assessment of the 
veteran's typical condition.  Rather, the most significant 
episode of back symptomatology up to that point, was one IVDS 
episode of four days in February 1994.  And a later VA 
orthopedic examination in August 1997 determined there was an 
absence of radiculopathy or other neurological impairment, in 
addition to a substantial degree of retained motion of the 
lumbar spine -- the examiner's accompanying claims file 
review found that the veteran's condition had essentially not 
changed in any respect since his prior examination two years 
ago (just a few months after the March 1995 private 
physician's report).  See e.g., Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (those factors for assessing the probative 
value of a medical opinion include the physician's access to 
the claims file and the thoroughness of the opinion).               
A reasoned view of the medical evidence of its entirety then, 
cannot substantiate a finding of unemployability due to IVDS.  
Notably, there is also nothing to indicate that service-
connected depressive disorder (with an initial effective date 
of service connection February 15, 2001) caused or 
substantially contributed to unemployability prior to April 
17, 2002.   

Notwithstanding that the SSA has also awarded the veteran 
disability benefits arising out of impairment from IVDS, that 
determination while relevant to the instant appeal, is not 
dispositive or otherwise controlling upon VA's disposition         
of this matter.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
370-71 (1992).  Decisions concerning SSA disability benefits 
utilize somewhat different criteria, inasmuch as 
employability determinations are based on all medical 
conditions, not solely service-connected disabilities.  Id.  
While SSA records show a continuation of his benefits from 
that agency over time since the original April 1995, there is 
the documentation mentioned from the same of continuing 
intermittent employment throughout the mid-1990s.  
Furthermore, as mentioned in the Board's earlier 
consideration of this matter, in addition to what is shown in 
the medical documentation on file, the veteran does not 
appear to have completely availed himself to all of the other 
means of less invasive treatment, consisting of the physical 
therapy that was prescribed by his doctors in January and 
February 1994.

Thus, in view of the veteran's intermittent employment 
history, as well as the medical evidence which on the balance 
demonstrates that any impediments to         some form of 
gainful employment, particularly those of a less strenuous 
nature, were relatively limited for the period in advance of 
April 17, 2002,                            the comprehensive 
evidence of record does not substantiate his claim for a       
TDIU  on an extraschedular basis prior to that point in time.  




Conclusion

For these reasons and bases, the veteran's claims for a 
rating higher than 40 percent for IVDS from February 12, 1992 
to April 17, 2002, as well as for an effective date earlier 
than April 17, 2002 for the grant of a TDIU, are being 
denied.  Whereas the preponderance of the evidence is against 
each of these claims under consideration, the benefit-of-the-
doubt doctrine is not applicable.  38 C.F.R. § 4.3; see also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim for a rating higher than 40 percent for IVDS from 
February 12, 1992      to April 17, 2002 is denied.

The claim for an effective date earlier than April 17, 2002 
for the grant of a TDIU  is denied.

 


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


